Title: Indenture, 16 June 1773—Summary
From: Madison, James
To: 


16 June 1773. JM, James Madison, Sr., Ambrose Madison, and Francis Madison were witnesses to a deed of sale of a farm in Orange County to Henry Gaines by William and Mary Daingerfield. These witnesses, with the exception of James Madison, Sr., also attested a receipt whereby William Daingerfield acknowledged that he had been paid £28 by Gaines for the property. Strangely, £78 is the price stated in the indenture. The Daingerfields lived in Spotsylvania County.
